Citation Nr: 0217853	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  97-17 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to restoration of service connection for 
polymyositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The appellant had active service from August 1982 to 
September 1992.

This appeal is from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO) that severed service connection for 
polymyositis.  It was remanded by the Board in August 
1998.  The development requested has been completed, and 
the case is ready for appellate review.


FINDINGS OF FACT

1.  VA notified the veteran of its proposal to sever 
service connection for nonspecific polymyositis by letter 
of September 22, 1995, executed a rating action to sever 
service connection on March 18, 1996, notified him of the 
severance by letter of April 3, 1996, and severed service 
connection effective June 30, 1996.

2.  VA physicians examining the veteran in June 1995 and 
reviewing his service medical records and claims file in 
July 1995, June 1999, and July 2001 have certified that 
the veteran has never had polymyositis and that based upon 
all of the accumulated evidence, the November 1992 
diagnosis upon which the grant of service connection was 
based was clearly erroneous.


CONCLUSION OF LAW

VA severed service connection for nonspecific polymyositis 
upon showing the initial grant of service connection was 
clearly and unmistakably erroneous and affording the 
veteran notices and timing the reduction in accordance 
with due process.  38 U.S.C.A. § 5112(b)(6) (West 1991); 
38 C.F.R. § 3.105(d) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A.  Procedural Background

A March 1993 rating decision allowed service connection 
for polymyositis in response to the appellant's October 
1992 original application for VA disability compensation 
for arthritis and pain in multiple joints.  In April 1995 
the appellant filed a claim for an increased disability 
rating for polymyositis.  The RO obtained reports of 
contemporaneous examinations and an expert medical opinion 
about the appellant's diagnosis.  In August 1995 the RO 
proposed severing service connection for polymyositis 
based on a change of diagnosis.  The RO determined that 
the original diagnosis of polymyositis was clearly and 
unmistakably erroneous, and therefore the grant of service 
connection for polymyositis was clearly and unmistakably 
erroneous.  The RO notified the appellant of the proposal 
in a letter of September 22, 1995.  In a rating decision 
of March 1996, the RO determined to severe service 
connection effective July 1, 1996.  The RO notified the 
appellant of the rating action in a letter dated April 3, 
1996.  The appellant initiated an appeal with a notice of 
disagreement (NOD) in May 1996 and responded to the RO's 
July 1996 statement of the case (SOC) with a substantive 
appeal in August 1996.

B.  Factual Background

Service medical records reveal that June 1982 reports of 
medical history and physical examination for entrance into 
the service were negative for any musculoskeletal 
complaints or diagnoses.  In July 1985 the appellant 
sought treatment for neck and low back pain reportedly 
starting after lifting heavy pallets; the complaint was 
assessed as muscle strain, which was treated with 
medication and physical therapy.  In August 1985 the 
appellant sought treatment for complaints of left shoulder 
pain of two month's duration, assessed as probable 
bursitis.  In May 1990, the appellant complained of 
bilateral shoulder pain since 1985; he was assessed as 
having acromioclavicular joint arthralgias, question of 
arthritis.  When seen again in May 1990, reporting a 
problem raising his left arm after physical training, he 
reported having a shoulder problem for five years with 
stiff deltoid muscles off and on.  He had a good range of 
motion, and there was no swelling.  The assessment was 
alteration in comfort.  In June 1992 he complained of knee 
pain for more than three weeks without any recent trauma.  
He reported shoulder and knee pain for the past six years.  
Examination showed a loss of range of motion, no 
deformity, and no problem with weight bearing.  The 
assessment was knee pain, tendinitis, hamstring, left leg.  
In his medical history report for separation, the 
appellant reported positive history for swollen and 
painful joints, arthritis, rheumatism or bursitis and for 
trick or locked knee.  He reported pain in joints, 
shoulders, knees, and back for seven years.  He reported 
occasional pain in the left knee, and that it hurt with 
varus stress.  The physical examination report was 
negative for all complaints.

On VA examination in November 1992, the appellant 
complained of recurrent pains in both shoulders and 
elbows, and occasionally in hips and knees.  He said he 
was told he had arthritis.  Examination revealed no 
restriction of motion and no swollen or tender joints.  
Diagnosis was deferred to rheumatology and orthopedic 
examiners.

The appellant told the examiner for systemic conditions 
that for several years his work included going in and out 
of large room freezers.  After a time the cold caused 
aches and pain initially in both shoulders, occasionally 
his elbows, and more recently his knees.  The shoulders 
had tender swelling and marked limitation of motion, 
making him unable to lift his arms above the horizontal.  
He had no formal work-up in service and was told variously 
that he had bursitis, tendinitis, or arthritis.  
Examination revealed both shoulders warm to the touch, 
very tender, with marked limitation of motion.  The 
shoulder muscle caps appeared atrophic.  The elbows and 
knees did not show abnormalities.  There were no acute 
inflammatory problems and no deformities.  A bone/joint x-
ray scan of both shoulder joints, both elbow joints, both 
hands, bony pelvis, lumbosacral spine, both knee joints 
and both forefeet produced no evidence of significant bony 
or articular abnormality.  A nuclear scan of both hands, 
both elbows, both shoulders, and both knees revealed 
probable slight inflammatory changes within the 
articulations of several metacarpo-phalangeal and 
interphalangeal joints of the hands, bilaterally, and of 
both wrists, and a questionable slight finding in both 
knee joints.  Laboratory studies found CPK (creatine 
phosphokinase) was very high.  The diagnosis was 
nonspecific polymyositis.  Additional orthopedic 
examination included the appellant's history and an 
essentially negative orthopedic examination except for 
extremely painful shoulder movement with crepitus and no 
passive limitation of motion.  The diagnosis was 
nonspecific polymyositis.

On VA examination in December 1993, the appellant reported 
essentially the same history as previously reported.  He 
reported worsening of his condition about four months ago.  
He complained of pain of the back, joints of the shoulders 
and knees, cramps in both hands and weakness of the 
shoulders.  Examination revealed well-developed back 
musculature without postural or fixed deformities.  
Flexion of the back was 60 degrees, extension was 15 
degrees, and lateral rotation was 30 degrees, bilaterally.  
The lumbosacral area was tender.  Straight leg raising, 
Patrick and Lasegue tests were negative.  Strength was 
normal in proximal and distal muscles.  Deep tendon 
reflexes were +2 bilaterally.  There was no evidence of 
radiculopathy.  There was hamstring shortening of 20 
degrees.  The shoulders had mild tenderness to palpation, 
bilaterally.  The range of motion was flexion to 180 
degrees, adduction to 30 degrees, pronation to 90 degrees, 
and supination to 90 degrees, bilaterally.  The diagnosis 
was paravertebral myositis.

VA outpatient records from November 1993 to September 1994 
show treatment for low back pain.  A November 1993 lumbar 
x-ray showed straightening of the lumbar lordosis and 
scoliosis attributed to muscle spasm.  In December 1993 
the appellant sought treatment for onset of acute low back 
pain while lifting on November 13, 1993.  Evaluation 
assessed low back pain secondary to mechanical muscle 
strain from lifting.  A September 1994 computed tomography 
(CT) study produced an impression of L4-5 central 
herniated nucleus pulposus (HNP) versus bulging disc.

On VA examination in June 1995, the appellant complained 
of low back pain associated with cramps and numbness of 
the legs, worse upon bending forward or sitting longer 
than 30 minutes.  He also reported localized pain in both 
shoulders and denied pain in any other joints.  There was 
no swelling or deformity of the shoulders.  There was no 
tenderness to palpation around either shoulder joint.  
There was no medial, lateral, anterior, or posterior 
instability of the shoulders.  There was no crepitus of 
the shoulders.  Bilaterally, shoulder flexion and 
abduction was to 180 degrees; extension, internal and 
external rotation was to 90 degrees.  Range of motion of 
the lumbar spine was forward flexion to 70 degrees; 
backward extension to 27 degrees; left lateral flexion to 
35 degrees; right lateral flexion to 25 degrees, and 
rotation to 30 degrees, bilaterally.  There was objective 
evidence of pain on motion on lumbar spine motion in all 
directions.  There was muscle atrophy in the right calf.  
There was diminished Achilles reflex bilaterally, 
indicating damage to the S1 nerve root.  Muscle strength 
of the legs was 5/5 bilaterally.  Paralumbar muscles were 
tender bilaterally.  There were no postural abnormalities 
or fixed deformities of the back.  On laboratory study, 
CPK level was within normal range.  The diagnoses were 
clinical bilateral S1 radiculopathy; L4-L5 herniated 
nucleus pulposus by CT scan; no pathology of the shoulders 
found.

The examiner noted the prior diagnosis of unspecified 
polymyositis.  He commented there was no history of muscle 
swelling, hyperemia or redness with paralysis relieved 
with steroids, which made him opine that the diagnosis of 
polymyositis was incorrectly done.  Noting current normal 
CPK, the examiner concluded that the appellant definitely 
did not suffer from polymyositis.

In July 1995, the RO requested a rheumatology-physical 
medicine expert opinion from the chief of VA Compensation 
and Pension Service at the examining VA medical center to 
resolve whether the 1992 diagnosis of polymyositis was 
erroneous.  The request further asked what the correct 
diagnosis would have been if polymyositis was an incorrect 
diagnosis in 1992, whether there had been an acute or a 
chronic disability, and whether a current negative 
examination indicated no disease or the remission of a 
disease.

Two medical experts provided a joint opinion in July 1995.  
They reviewed and summarized in the report the service and 
subsequent medical records.  They identified the events 
and findings they felt were medically significant to 
answering the questions presented.  They provided an 
analysis of the medical significance of the clinical and 
laboratory findings in each of the significant medical 
records.  They concluded that polymyositis was a 
misdiagnosis, and they explained why.  They opined that 
paravertebral myositis is the correct diagnosis currently 
and that paravertebral myositis would have been the 
correct diagnosis in November 1992.

On VA psychiatric hospitalization in November and December 
1995, the veteran complained of multiple joint pain, which 
was assessed as chronic generalized arthralgias and 
myalgias.

In June 1999 medical report, a VA physician stated he had 
carefully reviewed the veteran's service medical records, 
VA claims file, and the Board's August 1998 remand.  The 
examiner noted the normal CPK level of June 1995 in 
contrast to the elevated CPK level in 1992.  The examiner 
also reviewed the listing of symptoms from the time in 
service to the present noted in the July 1995 medical 
opinion.  He corroborated the July 1995 opinion that the 
veteran's clinical and laboratory presentations over time 
were not consistent with the diagnosis of nonspecific 
polymyositis, and that the elevated CPK, though consistent 
with polymyositis, had numerous other explanations and 
that diagnosis on that basis in light of numerous 
contradictory indications was erroneous.  He opined that 
the November 1992 diagnosis was clearly erroneous.  The 
examiner noted that the correct November 1992 diagnosis of 
paravertebral myositis did not develop until after 
service.

In October 2000, the RO received medical records and a 
December 1999 decision of an administrative law judge from 
the Social Security Administration.  The evidence noted 
confirmation of rotary scoliosis of the lumbar spine in 
1996.  The records are essentially uninformative regarding 
whether the veteran had polymyositis in service.

In July 2002, a VA physician again examined the veteran's 
entire service medical record and claims file, including 
the November 1992 examinations upon which the diagnosis of 
nonspecific polymyositis were based and all subsequent 
orthopedic and rheumatologic evaluations.  The examiner 
again reiterated that the November 1992 diagnosis was an 
error, and that the correct diagnosis at that time would 
have been paravertebral myositis.

VA outpatient records from December 1993 to July 2002 show 
recurrent complaints of back pain, occasional physical 
therapy, and diagnoses other than polymyositis.  This 
evidence is uninformative regarding the matter at issue.

II.  Analysis

A. 1.  Procedural-Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) (2002).

The VCAA prescribed that the amendments to 38 U.S.C. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note  (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  However, the VA regulations promulgated to 
implement the Act provide for the retroactive effect of 
the regulations, except as specified.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at 
issue.

VA must provide forms necessary to prosecute a claim for 
VA benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 
C.F.R. § 3.150(a) (2002).  The veteran's receipt of 
disability compensation was pursuant to his filing the 
application form required for that benefit.  No other form 
was necessary to prosecute an appeal from severance of 
service connection.

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him which 
information and evidence, if any, he must provide VA and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA notified the 
veteran of evidence and information necessary to prevent 
severance of service connection in letters of September 
1995 and April 2001.  The former informed him that it was 
his obligation to submit evidence and what VA's action 
would be if he submitted no evidence.  The latter, 
pursuant to the VCAA, notified the veteran that he may 
submit evidence or authorize VA to obtain evidence on his 
behalf from sources he authorized VA to approach.  The RO 
afforded the veteran a complete rendering of the 
regulations implementing the VCAA in an August 2002 
supplemental statement of the case.  VA has discharged its 
duty to notify the veteran of evidence and information 
necessary to substantiate his claim.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The RO assembled the VA medical 
records of which it had notice.  The veteran submitted 
records from the Social Security Administration, obviating 
VA's duty to obtain the same records.  He provided no 
notice or authorization to obtain evidence from private 
sources.  VA has discharged its duty to assist the veteran 
to obtain documentary evidence to substantiate his claim.

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  VA afforded the veteran a medical 
examination in June 1995, which was sufficient to the 
historical nature of the factual question at issue, any 
subsequent medical developments being irrelevant to the 
issue on appeal.  VA also obtained medical opinions in 
July 1995, June 1999, and July 2001 to clarify those 
points required by regulation to be "clearly" found.  See 
38 C.F.R. § 3.105(d) (2002).  VA has discharged its duty 
to afford medical examination or obtain medical opinion 
when necessary to decide a claim.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West Supp. 
2002); 38 C.F.R. § 3.159(e) (2002).  No such failure arose 
in this case.

A. 2.  Procedural-Due Process in Severance of Service 
Connection

The law and regulation governing severance of service 
connection prescribes that the veteran be afforded certain 
notice of proposed severance and allowances of time and 
other due process before severance may take effect.  
38 U.S.C.A. § 5112(b)(6) (West 1991); 38 C.F.R. 
§§ 3.105(d), 3.500 (2002).  Simple reference to a calendar 
and review of the notice letters furnished the veteran 
shows that he received due process in the severance.  
Service connection for nonspecific polymyositis cannot be 
restored because of a breach of due process.

B.  Substantive

To sever service connection, there must be found clear and 
unmistakable error in the award of service connection.  
38 C.F.R. § 3.105(d) (2002).  The Court has held that, 
"[i]n effect, [section] 3.105(d) places at least as high a 
burden of proof on the VA when it seeks to sever service 
connection as [section] 3.105(a) places upon an appellant 
seeking to have an unfavorable previous determination 
overturned."  Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991); see also Graves v. Brown, 6 Vet. App. 166 (1994).  
In Graves, the Court observed that "VA must meet the 
burden of proof and demonstrate that the granting of 
service connection was clear and unmistakable error; 
failure to do so is error as a matter of law."  Id. at 
170.

Examination and record review reports of December 1993, 
June 1995, July 1995, June 1999 and July 2002 comprise the 
consensus of three different VA physicians.  They all 
reach diagnoses on current examination other than 
nonspecific polymyositis.  Two state that the diagnosis of 
the November 1992 examination on which the award of 
service connection was based was clearly erroneous.  That 
opinion is supported with detailed discussion of the 
pathology of polymyositis as revealed in medical 
literature and the contrast between the presentation of 
that disorder and the clinical and laboratory presentation 
of the veteran, including at the time of the initial 
diagnosis.  The sole laboratory finding upon which, the 
reviewers opined, the diagnosis of polymyositis was based, 
is well explained by other things that do not require that 
diagnosis in the face of numerous contraindications.  This 
evidence is clear.  It is unmistakable.

There is no other evidence supporting the original 
diagnosis.  No clinical records other than the initial 
diagnosis indicate that the veteran had nonspecific 
polymyositis in service or at the time of its diagnosis.  
Nothing in the record renders the consensus opinion of the 
several examining and reviewing physicians since November 
1992 other than perfectly clear.  In sum, the original 
award of service connection was based on a clearly 
erroneous diagnosis and the award was a clear and 
unmistakable error.  38 C.F.R. § 3.105(d) (2002).



ORDER

Restoration of service connection for nonspecific 
polymyositis is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

